Detailed action

Summary
1. The office action is in response to the examiner’s amendment sent on 8/11/2021.
2. Claims 16, 18-21 and 24-30 are pending and has been examined.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
5. 	Claims 16, 18-21 and 24-30 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 16. The prior art fails to teach “…wherein the first thermal disconnect comprises a first spring member and a first slider, wherein the first spring member is soldered to a first terminal of the stack by a low temperature solder joint, wherein the first thermal disconnect is configured such that the first slider abuts a first abutment face of the first spring member when the first spring member is fixed to the first terminal of the stack by the low temperature solder joint such that the first slider does not apply pressure to the low temperature solder joint, and wherein the first abutment face of the first spring member is perpendicular to the low temperature solder joint when the low temperature solder joint is closed.”

Dependent claims 18-21 and 24-30 are allowable by virtue of their dependency.



Conclusion 
7.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190295792 Li et al. disclose overvoltage protection arrangement having a plurality of planar visitors arranged on a first side of an n-cornered supporting plate.
US 20070259548 Byrne disclose pluggable surge protector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/AFEWORK S DEMISSE/Examiner, Art Unit 2838      
                                                                                                                                                                                                     /ADOLF D BERHANE/Primary Examiner, Art Unit 2838